Citation Nr: 1705696	
Decision Date: 02/24/17    Archive Date: 02/28/17

DOCKET NO.  08-05 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for paralysis of the right ulnar nerve.

2.  Entitlement to a total evaluation based on unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Robert V. Chisolm, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from October 1965 to April 1974.

This matter came before the Board of Veterans' Appeals (Board) from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which granted service connection for residuals of a right elbow laceration and assigned a noncompensable evaluation.  This matter also comes before the Board from a January 2013 rating decision by the Waco RO that granted service connection for posttraumatic stress disorder (PTSD) and assigned a 50 percent evaluation.  

In July 2015, the Board granted a 70 percent evaluation for the Veteran's PTSD, for the entire period of the appeal.  The issues of entitlement to an initial compensable evaluation for right elbow laceration residuals and service connection for sleep apnea were remanded for additional development of the record.  The Veteran appealed the Board's decision regarding the evaluation of his PTSD to the U.S. Court of Appeals for Veterans Claims (Court).  In July 2016, the Court granted the parties' June 2016 Joint Motion for Remand (JMR), remanding the issue to the Board for compliance with the terms of the JMR.  Therein, the parties agreed that the Board must determine whether the issue of entitlement to a TDIU had been raised by the record. It was indicated that the Board granted the Appellant a 70 percent disability rating for the entire appeal period for his PTSD disability, which is a favorable finding beyond the Court's jurisdiction.  The JMR did not address any aspect of the Board's decision with respect to the finding that a rating in excess of 70 percent is warranted for PTSD and limited the scope of the motion to whether the issue of entitlement to a TDIU was raised.  As such the Board will not readdress a rating in excess of 70 percent for PTSD.   The Board has determined that the issue of entitlement to TDIU has been raised; thus, it is included in the list of issues set forth above.

In March 2016, the Board denied service connection for sleep apnea. With respect to the Veteran's right elbow disability, the Board assigned a 10 percent evaluation for intermittent locking and decreased strength, and awarded a separate 10 percent evaluation for incomplete paralysis of the ulnar nerve.  The Veteran appealed the evaluation of incomplete paralysis of the ulnar nerve to the Court.  In December 2016, the Court granted the parties' December 2016 JMR and remanded the issue to the Board for compliance with the terms of the JMR.  The Board observes that the parties specified within the JMR that the issues of entitlement to service connection for sleep apnea and a higher rating for residuals of the right elbow laceration, to include locking and decreased strength, were not a part of the motion for remand.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND


In the December 2016 JMR, the parties agreed that the Board erred in providing an inadequate statement of reasons or bases for its determination that the Veteran's ulnar nerve disability more nearly approximated mild incomplete paralysis.  The parties pointed out that the Veteran's symptoms included shaking of his hand, loss of strength, and problems writing, opening things, and using tools.  The parties agreed that the Board failed to actually discuss the import of these symptoms in the context of the appropriate diagnostic criteria, instead apparently relying on the 2015 VA examiner's conclusion that the Veteran had mild incomplete paralysis.  In light of the discussion contained in the December 2016 JMR, the Board concludes that an additional examination is necessary to ensure that the examining provider considers the Veteran's reported symptoms in the context of the criteria for the evaluation of peripheral nerve disability.  


In the June 2016 JMR, the parties agreed that the Board erred by not providing an adequate statement of reasons and bases for its determination that a TDIU was not raised by the record so as to require the Board to address the issue.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Review of the record reflects that the issue has been raised.  A November 2016 VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability indicates that the Veteran specified his PTSD as the service-connected disability that prevented him from securing or following any substantially gainful occupation.  While the Veteran's attorney has submitted the report of an October 2016 vocational assessment discussing the impact of his service-connected disabilities on employment, the Board finds that a comprehensive VA evaluation is necessary to determine whether the Veteran's service-connected disabilities alone have an impact on his vocational functioning significant enough to render him unemployable.  Thus, the Board concludes that an assessment is necessary to determine the impact of the Veteran's service-connected disabilities on his ability to function in a work setting and perform work tasks.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination to determine the current severity of his right ulnar nerve disability.  The record should be made available to the examiner for review.  Any and all studies, tests and evaluations deemed necessary by the examiner should be performed.  The examiner should also elicit a complete history from the Veteran, the pertinent details of which should be included in the examination report.

Following review of the record, the examiner should identify all current disability associated with the Veteran's right ulnar nerve disability.  In providing this discussion, the examiner is asked to specifically address the Veteran's reported symptoms of shaking of his hand, loss of strength, and difficulty writing, opening things, and using tools.

A complete rationale for all opinions expressed should be provided in the examination report.

2.  Schedule the Veteran for appropriate VA examination(s) to address the impact of his service-connected disabilities on his ability to function in a work setting and to perform work tasks.  The record should be made available to the examiner(s) for review, and the examiner(s) must be advised of the Veteran's service-connected disabilities and their individual evaluations.  The examiner(s) must elicit from the Veteran his complete history regarding his level of education, any special training, and previous work experience.

All appropriate tests and studies should be accomplished (with all results made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should discuss the Veteran's functional  and occupational limitations due solely to his service-connected disabilities, jointly, as they may relate to his ability to function in a work setting and to perform work tasks.  Neither non-service-connected disabilities nor the Veteran's age can be taken into consideration in this assessment.  

A complete rationale for all opinions expressed should be provided in the examination report.


3.  Upon completion of the examinations ordered above, review the examination report to ensure that they address the questions presented.  Any inadequacies should be addressed prior to recertification to the Board.

4.  Then, after undertaking any additional development that is deemed warranted, readjudicate the claims on appeal, with application of all appropriate laws and regulations, and consideration of any additional information obtained as a result of this remand.   If the decision remains adverse to the Veteran, he should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




